EXHIBIT 10.2

ENTEGRIS, INC.

2012 RSU Unit Award Agreement

In consideration of services rendered to Entegris, Inc. (the “Company”), the
Company periodically makes equity incentive awards consisting of restricted
stock units with respect to the Company’s Common Stock $0.01 par value (“Stock”)
to certain key employees, non-employee directors, consultants or advisors of the
Company under the Company’s 2010 Stock Plan or a predecessor plan (the “Plan”).
Any key employee, non-employee director, consultant or advisor (a “Participant”)
who receives a restricted stock unit award (the “Award”) is notified either in
writing or via email and the Award is credited to the Participant’s account as
reflected on the Participant’s Account Summary page (“My Awards” section under
the Restricted Stock Plan tab) for Entegris equity awards on the Morgan Stanley
Smith Barney Benefit Access web page found at https://www.benefitaccess.com. By
clicking on the “accept award” button on the My Awards tab on your Restricted
Stock Plan page or by otherwise receiving the benefits of the Award,
Participant: (i) acknowledges that Participant has received a copy of the Plan,
of the related prospectus providing information concerning awards under the Plan
and of the Company’s most recent Annual Report on Form 10-K; and (ii) accepts
the Award and agrees with the Company that the Award is subject to the terms of
the Plan and to the following terms and conditions:

ARTICLE I – RSU AWARD

 

  1.1. Effective Date. This Agreement shall take effect as of the date specified
with respect to the Award in the Award Summary provided to you online at
www.benefitaccess.com (the “Award Date”).

 

  1.2. Restricted Stock Units Subject to Award. The Award consists of that
number of restricted stock units (the “RSU”) with respect to the Stock that has
been approved for the Award to Participant by the Plan Administrator. Each RSU
is equivalent to one share of the Stock. The Participant’s rights to the RSU are
subject to the restrictions described in this Agreement and in the Plan (which
is incorporated herein by reference with the same effect as if set forth herein
in full) in addition to such other restrictions, if any, as may be imposed by
law.

 

  1.3. Meaning of Certain Terms. The term “vest” as used herein with respect to
any RSU means the lapsing of the restrictions described herein with respect to
such RSU.

 

  1.4. Nontransferability of RSUs. The RSU acquired by the Participant pursuant
to this Agreement shall not be sold, transferred, pledged, assigned or otherwise
encumbered or disposed of except as provided below and in the Plan.

 

  1.5. Forfeiture Risk. If the Participant ceases to be employed or retained by
the Company and/or its subsidiaries for any reason any then outstanding and
unvested RSU acquired by the Participant hereunder shall be automatically and
immediately forfeited. The Participant hereby appoints the Company as the
attorney-in-fact of the Participant to take such actions as may be necessary or
appropriate to effectuate the cancellation of a forfeited RSU.

 

  1.6. Vesting of RSUs. The RSU acquired hereunder shall vest in accordance with
the provisions of this Article I, Section 1.6 and applicable provisions of the
Plan, as follows:

 

  •  

25% of the RSUs vest on and after February 19, 2013;

  •  

an additional 25% of the RSUs vest on and after February 19, 2014;

  •  

an additional 25% of the RSUs vest on and after February 19, 2015; and

  •  

the final 25% of the RSUs vest on and after February 19, 2016.



--------------------------------------------------------------------------------

Notwithstanding the foregoing, no RSU shall vest on any vesting date specified
above unless: (A) the Participant is then, and since the Effective Date has
continuously been, employed or retained by the Company or its subsidiaries; and
(B) the Participant has fulfilled the obligations specified in Section 1.9
below. Upon vesting each RSU shall entitle Participant to receive one share of
Stock.

 

  1.7. No Dividends, etc.. The Participant shall NOT be entitled: (i) to receive
any dividends or other distributions paid with respect to the Stock to which the
RSU relates, or (ii) to vote any Stock with respect to which the RSU relates.

 

  1.8. Sale of Vested Shares. The Participant understands that Participant will
be free to sell any Stock with respect to which the RSU relates once the RSU has
vested, subject to (i) satisfaction of any applicable tax withholding
requirements with respect to the vesting of such RSU; (ii) the completion of any
administrative steps (for example, but without limitation, the transfer of
certificates) that the Company may reasonably impose; and (iii) applicable
requirements of federal and state securities laws.

 

  1.9. Certain Tax Matters. The Participant expressly acknowledges that the
award or vesting of the RSU acquired hereunder, may give rise to “wages” subject
to withholding. The Participant expressly acknowledges and agrees that
Participant’s rights hereunder are subject to Participant promptly paying to the
Company in cash (or by such other means as may be acceptable to the Company in
its discretion, including, if the Administrator so determines, by the delivery
of previously acquired Stock or shares of Stock acquired hereunder in accordance
with the Plan or by the withholding of amounts from any payment hereunder) all
taxes required to be withheld in connection with such award, vesting or payment.

ARTICLE II – GENERAL PROVISIONS

 

  2.1. Definitions. Except as otherwise expressly provided, all terms used
herein shall have the same meaning as in the Plan. The term “Administrator”
means the Management Development & Compensation Committee of the Company’s Board
of Directors.

 

  2.2. Mergers, etc. In the event of any of (i) a consolidation or merger in
which the Company is not the surviving corporation or which results in the
acquisition of all or substantially all of the Company’s then outstanding common
stock by a single person or entity or by a group of persons and/or entities
acting in concert, (ii) a sale or transfer of all or substantially all the
Company’s assets, or (iii) a dissolution or liquidation of the Company (a
“Covered Transaction”), all outstanding Awards pursuant to Article I above shall
vest and if relevant become exercisable and all deferrals, other than deferrals
of amounts that are neither measured by reference to nor payable in shares of
Stock, shall be accelerated, immediately prior to the Covered Transaction and
upon consummation of such Covered Transaction all Awards then outstanding and
requiring exercise shall be forfeited unless assumed by an acquiring or
surviving entity or its affiliate as provided in the following sentence. In the
event of a Covered Transaction, unless otherwise determined by the
Administrator, all Awards that are payable in shares of Stock and that have not
been exercised, exchanged or converted, as applicable, shall be converted into
and represent the right to receive the consideration to be paid in such Covered
Transaction for each share of Stock into which such Award is exercisable,
exchangeable or convertible, less the applicable exercise price or purchase
price for such Award. In connection with any Covered Transaction in which there
is an acquiring or surviving entity, the Administrator may provide for
substitute or replacement Awards from, or the assumption of Awards by, the
acquiring or surviving entity or its affiliates, any such substitution,
replacement or assumption to be on such terms as the Administrator determines,
provided that no such replacement or substitution shall diminish in any way the
acceleration of Awards provided for in this section.

 

-2-



--------------------------------------------------------------------------------

  2.3. Retirement, etc. If Participant is an employee of the Company and ceases
to be an employee due to retirement with the consent of the Administrator,
Participant will be entitled to immediate Vesting of all unvested RSUs awarded
pursuant to this Agreement. As used herein the term “retirement with the consent
of the Administrator” means that Participant’s retirement must be with the
consent of the Administrator, which consent may be granted or withheld in the
discretion of the Administrator. In the event that Participant ceases to be an
employee under circumstances that would otherwise qualify for retirement but the
consent of the Administrator has not been granted, then Participant shall not be
entitled to the benefits of this Section 2.3.

 

  2.4. No Understandings as to Employment etc. The Participant further expressly
acknowledges that nothing in the Plan or any modification thereto, in the Award
or in this Agreement shall constitute or be evidence of any understanding,
express or implied, on the part of the Company to employ or retain the
Participant for any period or with respect to the terms of the Participant’s
employment or to give rise to any right to remain in the service of the Company
or of any subsidiary or affiliate of the Company, and the Participant shall
remain subject to discharge to the same extent as if the Plan had never been
adopted or the Award had never been made.

 

  2.5. Data Protection Waiver. Participant understands and agrees that in order
to process and administer the Award and the Plan, the Company and the
Administrator may process personal data and/or sensitive personal information
concerning the Participant. Such data and information includes, but is not
limited to, the information provided in the Award grant package and any changes
thereto, other appropriate personal and financial data about Participant, and
information about Participant’s participation in the Plan and transactions under
the Plan from time to time. Participant hereby gives his or her explicit consent
to the Company and the Administrator to process any such personal data and/or
sensitive personal information. Participant also hereby gives his or her
explicit consent to the Company and the Administrator to transfer any such
personal data and/or sensitive personal data outside the country, in which
Participant works or is employed, and to the United States. The legal persons
granted access to such Participant personal data are intended to include the
Company, the Administrator, the outside plan administrator as selected by the
Company from time to time, and any other compensation consultant or person that
the Company or the Administrator may deem appropriate for the administration of
the Plan or the Award. Participant has been informed of his or her right of
access and correction to Participant’s personal data by contacting the Company.
Participant also understands that the transfer of the information outlined
herein is important to the administration of the Award and the Plan and failure
to consent to the transmission of such information may limit or prohibit
Participant’s participation under the Plan and/or void the Award.

 

  2.6. Savings Clause. In the event that Participant is employed or provides
services in a jurisdiction where the performance of any term or provision of
this Agreement by the Company: (i) will result in a breach or violation of any
statute, law, ordinance, regulation, rule, judgment, decree, order or statement
of public policy of any court or governmental agency, board, bureau, body,
department or authority, or (ii) will result in the creation or imposition of
any penalty, charge, restriction, or material adverse effect upon the Company,
then any such term or provision shall be null, void and of no effect.

 

  2.7. Amendment. This Agreement may be amended only by an instrument in writing
executed and delivered by the Participant and the Company.

 

-3-